UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2908



ELDON WAYNE RILEY, JR,

                                            Plaintiff - Appellant,

          versus

WEYERHAEUSER PAPER COMPANY,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-94-11-3-MU)


Submitted:   February 7, 1996          Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed in part and affirmed in part by unpublished per curiam
opinion.

Eldon Wayne Riley, Jr., Appellant Pro Se.    Max Daniel McGinn,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders granting

summary judgment in favor of the Defendant and denying his motion

for reconsideration. With regard to the entry of summary judgment,

Appellant noted this appeal outside the thirty-day appeal period

established by Fed. R. App. P. 4(a)(1), failed to obtain an exten-
sion of the appeal period within the additional thirty-day period

provided by Fed. R. App. P. 4(a)(5), and is not entitled to relief

under Fed. R. App. P. 4(a)(6). The time periods established by Fed.

R. App. P. 4 are "mandatory and jurisdictional." Browder v. Direc-
tor, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United
States v. Robinson, 361 U.S. 220, 229 (1960)). The district court

entered its order on September 5, 1995; Appellant's notice of

appeal was filed on October 18, 1995. Appellant's motion for
reconsideration, filed more than ten days after the order granting

summary judgment, does not toll the appeal period. Fed. R. App. P.

4(a)(4)(F). Appellant's failure to note a timely appeal or obtain

an extension of the appeal period deprives this court of jurisdic-

tion to consider this case. We therefore dismiss this portion of

the appeal.

     Appellant's notice of appeal is timely with respect to the

district court's order denying the motion for reconsideration. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm the denial of the

motion for reconsideration on the reasoning of the district court.
Riley v. Weyerhaeuser Paper Co., No. CA-94-11-3-MU (W.D.N.C. Oct.

                                 2
11, 1995). We deny Appellant's motion to bar Defendant from con-

tacting "potential witnesses" and his motion to prevent Defendant

from making architectural changes to its facilities pending appel-

late review. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                          DISMISSED IN PART and AFFIRMED IN PART




                                3